Opinion by
Ford, J.
The difference between the entered value and the' appraised value was the amount of inland freight, the importer entering at the ex-factory price and the merchandise being appraised at the f. o. b. price. Prior to entry, petitioner submitted to the appraiser a so-called submission- sheet, upon which was shown both “ex-works” or “ex-factory” price and the seaport *398price. The appraiser accepted the latter price as the value of the merchandise, which included the amount of freight from factory to seaport. It was held that it cannot be successfully contended that information as to value was withheld from the appraiser and that there was an honest difference of opinion between the petitioner and the Government officials as to whether or not the amount of inland freight should be included as a part of the value of the merchandise. It was further held that, with two decisions of this court holding inland freight not to be a part of the dutiable value of imported merchandise (S. Stern Henry & Co. v. United States, 29 Cust. Ct. 479, Reap. Dec. 8168, and United States v. Paul A. Straub, 30 Cust. Ct. 619, A. R. D. 20), petitioner cannot be charged with bad faith by deducting the amount of inland freight from its entered value. On the record presented, it was held that there was no intention to defraud the revenue of the United States or to conceal or misrepresent the facts of the case or to deceive the appraiser as to the value of the merchandise. The petition was therefore granted.